DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 06/12/2020 and 08/14/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a sensor module” in claims 1-10. Structure support for the above mentioned limitation(s) is found in page 10 of the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1 line 17, the recited limitation “the haul route” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 3, the recited limitation “wherein the at least one condition of the haul route comprises one or more rough areas on the haul routes” is indefinite. It is unclear to the examiner if this limitation is in regards the identified haul route or the network of haul routes since it initially recited the at least condition of the haul route, but then the condition is recited to comprise one or more rough areas on the haul routes. 
In claim 6 lines 2-3, the recited limitation “at least one condition of a haul route” is indefinite. It is unclear to the examiner if this is referring to the at least one condition of the haul route recited previously or if this is a different condition and different haul route. 
In claim 7 line 12, the recited limitation “an alert” is indefinite. It is unclear to the examiner if this is referring to the alert recited previously or a different alert. 
In claim 10 line 17, the recited limitation “the haul route” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2, 4-5, and 8-9 are rejected for being dependent upon a rejected claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-10 are rejected under 35 U.S.C. 101 because independent claims 1 and 10 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  

The Claim(s) recite the additional elements of a worksite management system having one or more machines, a sensor module configured to generate a signal indicative of a location of a corresponding one of a machine from the one or more machines, an on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes, receiving the signal corresponding to the location of the corresponding one of the machine on the worksite; lookup the location of the corresponding one of the machine in the terrain map of the network of haul routes; and generating an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the corresponding one 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, looking-up, and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the on-board controller/sensors are all conventional controllers/sensors and the specification does not provide any indication that the controllers/sensors is anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-9 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-10 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al (US20140214238) in view of Foster et al (US20160334798).
With respect to claim 1, Braunstein et al teaches a worksite management system for a worksite having one or more machines operating on a network of haul routes (see at least [abstract], [0037-0038], and [Fig. 1]), the worksite management system comprising: a sensor module associated with each of the one or more machines (see at least [0007], [0016], and [0033]), wherein the sensor module is configured to generate a signal indicative of a location of a corresponding one of a machine from the one or more machines on the worksite (see at least [0007] and [0028]); and an on-board controller associated with each of the one or more machines and communicably coupled to the sensor module (see at least [0017], [0019-0023], and [0027-0029]), the on-board controller of each of the one or more machines is configured to: receive the signal corresponding to the location of the corresponding one of the machine on the worksite (see at least [0007] [0017], [0022], and [0028]); and provide recommended actions to a human operator for controlling the machine (see at least [0021]). However, Braunstein et al do not specifically teach the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the corresponding one of the machine in the terrain map of the network of haul routes; Foster et al teaches the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes (see at least [0052-0053] and [0058]); and the on-board controller is configured to lookup the location of the corresponding one of the machine in the terrain map of the network of haul routes (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); identify at least one condition of the haul route at the looked-up location based on an information included in the terrain map (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the corresponding one of the machine based on the at least one identified condition (see at least [0021], [0056], [0061], and [0063-0064]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained wherein the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the corresponding one of the machine in the terrain map of the network of haul routes; 
With respect to claim 2, Braunstein et al teaches wherein the sensor module comprises at least one of: a locating device; an inertial measurement unit, and a machine speed sensor (see at least [0015-0016]).
With respect to claim 3, Braunstein et al teaches wherein the at least one condition of the haul route comprises one or more rough areas on the haul route (see at least [0016], [0028], and [0032-0033]).
With respect to claim 4, Braunstein et al teaches wherein the one or more recommended action comprises controlling a powertrain output of the corresponding one of the machine to reduce a speed while the corresponding one of the machine traverses on the location with the at least one identified condition (see at least [0021] and [0034]).
With respect to claim 5, Braunstein et al do not specifically teach wherein the on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert. Foster et al teaches wherein the on-board controller is further configured to provide a feedback to (see at least [0035-0036], [0043], [0049], and [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which a n event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained wherein the on-board controller is further configured to provide a feedback to an off-board controller about an action performed by the operator based on the generated alert. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge of the controller (vehicle) in regards to terrains rough areas, e.g. ruts, adverse conditions, (see Foster et al para 0003 and 0063-0064). 
With respect to claim 6, Braunstein et al teaches wherein the sensor module is further configured to generate signals indicative of at least one condition of a haul route from the network of haul routes on which the corresponding one of the machine is operating (see at least [0016-0017], [0027-0028], and [0032]).
With respect to claim 7, Braunstein et al teaches wherein the on-board controller is further configured to: receive signals corresponding to the at least one condition of the haul route in which the corresponding one of the machine is operating (see at least [0016-0017], [0027-0028], and [0032]); receive signals corresponding to the at least one condition of the haul route in which at least one another machine from the one or more machines is operating (see at least [0016-0017], [0027-0028], [0032-0033], and [0036-0037]); analyze the signals corresponding to the at least one (see at least [0032-0033], and [0036-0037]); identify a location of one or more rough areas on the haul route from the network of haul routes based on the analysis of the received signals (see at least [0032-0033], and [0036-0038]). 
However, Braunstein et al do not specifically teach generating an alert for the operator of the corresponding one of the machine about the identified location of the one or more rough areas to perform the one or more recommended actions with respect to the operating parameter of the corresponding one of the machine based on the identified location. Foster et al teaches generating an alert for the operator of the corresponding one of the machine about the identified location of the one or more rough areas to perform the one or more recommended actions with respect to the operating parameter of the corresponding one of the machine based on the identified location (see at least [0021], [0056], [0061], and [0063-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained generating an alert for the operator of the corresponding one of the machine about the identified location of the one or more rough areas to perform the one or more recommended actions with respect to the operating parameter of the corresponding one of the machine based on the identified location. This would be done to increase safety of operating an agricultural vehicle by increasing the knowledge 
With respect to claim 8, Braunstein et al teaches wherein the on-board controller is further configured to communicate the identified location of the one or more rough areas to an off-board controller (see at least [0022-0024] and [0028-0032]). 
With respect to claim 9, Braunstein et al do not specifically teach wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map; update the terrain map based on the determination; and communicate the updated terrain map to the one or more machines on the worksite. Foster et al teaches wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]); update the terrain map based on the determination (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]); and communicate the updated terrain map to the one or more machines on the worksite (see at least [0005], [0020-0022], [0025-0026], [0035-0037], and [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained wherein the off-board controller is configured to: determine whether the identified location of the one or more rough areas is included in the terrain map; update the terrain map based on the determination; and communicate the updated 
With respect to claim 10, Braunstein et al teaches a machine configured to work on a network of haul routes on a work site(see at least [abstract], [0037-0038], and [Fig. 1]), the machine comprising: a power source (see at least [0016]); a pair of ground engaging elements (see at least [0015]); a powertrain configured to transfer power from the power source to the pair of ground engaging elements (see at least [0021]); a sensor module associated with each of the one or more machines (see at least [0007], [0016], and [0033]), wherein the sensor configured to generate a signal indicative of a location of the machine on the worksite; (see at least [0007] and [0028]); and an on-board controller communicably coupled to the sensor module (see at least [0017], [0019-0023], and [0027-0029]), the on-board controller of the machine is configured to: receive the signal corresponding to the location of the machine (see at least [0007] [0017], [0022], and [0028]); and provide recommended actions to a human operator for controlling the machine (see at least [0021]). However, Braunstein et al do not specifically teach the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the machine in the terrain map of the network of haul routes; identify at least one condition of the haul route at the looked-up location based on an information included in the terrain map; and generate 
Foster et al teaches the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes (see at least [0052-0053] and [0058]); and the on-board controller is configured to lookup the location of the machine in the terrain map of the network of haul routes (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); identify at least one condition of the haul route at the looked-up location based on an information included in the terrain map (see at least (see at least [0021], [0035], [0065], [0079], and [FIGS. 6 and 8]); and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition (see at least [0021], [0056], [0061], and [0063-0064]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Braunstein et al worksite management system in which an event is being triggered based on data received from at least one machine to incorporate the teachings of Foster et al in which rough areas are located and ascertained the on-board controller having memory for including at least one of a pre-generated or learned terrain map of the network of haul routes; and the on-board controller is configured to lookup the location of the machine in the terrain map of the network of haul routes; identify at least one condition of the haul route at the looked-up location based on an information included in the terrain map; and generate an alert for an operator to perform one or more recommended actions with respect to an operating parameter of the machine based on the at least one identified condition. This 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.A.K./           Examiner, Art Unit 3667        

/YUEN WONG/Primary Examiner, Art Unit 3667